UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-6014



RAKIM JIHAD    SHABAZZ,   a/k/a   Calvin   Bernard
Hankins,

                                                Plaintiff - Appellant,

          versus


GARY   MAYNARD,   Director,    SCDC;   NATHANIEL
HUGHES,    Classification    Director;    TRACIE
BAXLEY, Chief of Inmate Grievance Branch;
JAMES SIMMONS, Grievance Administrator; RICKIE
HARRISON, Warden of Kershaw Correctional
Institution; DEBRA WISE, Grievance Coordinator
at    Kershaw     Correctional      Institution;
CORRECTIONAL      OFFICER     SAPP,      Kershaw
Correctional    Institution;    BROACH,   Dental
Assistant, Kershaw Correctional Institution;
JOHN   PATE,   Acting   Warden    at   Allendale
Correctional Institution; RICHARD STROKER,
General Counsel, SCDC,

                                               Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill.     Matthew J. Perry, Jr., Senior
District Judge. (CA-02-1208-10-BD)


Submitted:    May 21, 2003                      Decided:   May 29, 2003


Before WILLIAMS, MOTZ, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Rakim Jihad Shabazz, Appellant Pro Se. Norma Anne Turner Jett,
Michael Charles Tanner, EARLY & NESS, Bamberg, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Rakim    Jihad   Shabazz     appeals      the       district     court’s          order

accepting     the   recommendation       of        the    magistrate           judge     and

dismissing,    without     prejudice,        his    42    U.S.C.      §    1983    (2000)

complaint.    We affirm the district court’s dismissal of Shabazz’s

denial of access to the courts claim for the reasons stated by the

district court.       See Shabazz v. Maynard, No. CA-02-1208-10-BD

(D.S.C. Nov. 29, 2002).       We affirm the district court’s dismissal

of Shabazz’s other claims, but on the alternate ground of                         failure

to exhaust available administrative remedies.                         See Porter v.

Nussle, 534 U.S. 516, 532 (2002). Accepting, as we must, Shabazz’s

allegations    that   at   the    time       they    placed     him       on    grievance

restriction,    Defendants       returned      to    him    a   large          number     of

grievances that had not been processed, Shabazz does not allege

that he was barred from filing all subsequent grievances or that

any subsequent grievances were returned unprocessed.                            Under the

grievance restriction, he was not barred from filing grievances,

but was limited to three grievances per month.                             Because the

grievance system was available to him, albeit on a limited basis,

dismissal without prejudice for failure to exhaust administrative

remedies is proper.




                                         3
     Finally, we dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                         AFFIRMED




                                4